Order unanimously modified so as to strike out the second and third defenses and, as so modified, affirmed, with $20 costs and disbursements to the appellant, with leave to replead. The defenses are insufficient in failing to allege defendants’ compliance with the contract and the law in the sale of goods stored. The plea of limited liability asserted in the third defense is unavailable to defendants in an action for conversion. Settle order on notice. Concur — Peck, P. J., Callahan, Breitel, Bastow and Rabin, JJ.